OREffiI$$&[
        lintbt @nite! $rtutts @ourt of /B[erst                           @luimg
                                         No. 14-1249C
                                                   15' 2015                 FILED
                                . :":o:':"'ary                             JAN   I   5   2015
    MICHAEL WAYNE LONG,
                                                                         U.S. COURT OF
                                                                        FEDERAL CLAIMS
                        Plaintiff,
                v.
                                               *   Pro Se Plaintiff; Lack of Subject
    UNITED STATES,                             *   Matter Jurisdiction,

                        Defendant.             *

             ****                             :

        Michael Wayne Long, LaGrrange, KY, pro se plaintiff.

      Mark E. Porada, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for the defendant. With him
were Robert E. Kirschman, Jr., Director, Director, commercial Litigation Branch, and
Joyce R, Branda, Acting Assistant Aftorney General, Civil Division, Washington, D.C.

                                          ORDER
HORN. J.

        On December 31,2014, pro se plaintiff Michael Wayne Long filed a complaint in
the United states court of Federal claims. styled as a "Memorandum of Law," plaintiff
claims that "[t]he plaintiff has clearly taken this court's Jurisdictional statute 2g u.s.c.
## 1346,'1491 ot section 28 U.S.C. # 1346 outlines this Court's Concurrent Jurisdiction
with the Federal District court over civil Action against the United states as the
respondent."' (emphasis in original). Plaintiff also emfhasizes ttrat lujiG-r    za u.s.c. *
2412 the federal government and its agencies and officials sued in the official capacities
are liable for costs on the same basis as everyone else."

       Plaintiff further alleges that:

       Pursuance under the Tucker Act, Plaintiff asfor Jurisdictional Relief for
       Commpensate damage in the amount of six million dollars for decades
       and for more than hundreds of Centuries the United States of America
       violated the Africans' human rights. The African were treated as tho he
       and her had no rights whatsoever, involving the African-America were
1
 Capitalization, symbols, grammar and spelling are as they appear in Mr. Long,s hand-
written complaint to the extent the hand-written complaint is legible.
       victims of the African slave trade the United States Government had no
       power to establish slavery. lt is clear from the above that the U.S. of
       America violated an disenfranchise, upond the Negro. The Africa-America
       of no constitutional riqhts.

       The negro from africa turned into slaves many were captive, some killed
       and some beaten some africans were combine with orders of sweat urine,
       feces and vomit, infestation with sewage and foul water seriouly threaten
       the physical and mental well being clearly violation of tho United States
       Constitution of the Eighth Amendment.

       On the slave ship for a period of 90 days at tho basement of the slave ship
       without an adequate toilet or shower for ninety day was not reasonable
       under state law.



       The Thirteenth Amendment. The constitutional Amendment                 ratified
       January 1, 1865, that abolished slavery and involuntary servitude.

(emphasis in original). Plaintiff claims that "[t]he negroes had no right to vote,"
"[h]owever, indicating that political candidates had paid large sum of obtain the negro
vote. . . ."

       Finally, plaintiff's "Conclusion of Law" states that:

       The Eleventh Amendment does not allow a plaintiff to bring a 42 lJ.S.C. #
       1   983 action against a state.

       Therefore, the plaintiff respectfully request that this Court pursuant to 2g
       U.S.C. # 2412 that the motion be set for a hearing as expeditiously as
       soon as possible. At the convenience of the Court that the plaintiff be
       returned by subpoena habeaus Corpus ad subjiciendim/ad testicandum.

        When determining whether a complaint filed by a pro se plaintiff is sufficient to
invoke review by a court, pro se plaintiffs are entitled to liberal construction of their
pleadings. see Haines v. Kerner, 404 u.s. s19, s2o-21 (requiring that allegations
contained in a pro se complaint be held to "less stringent standards than formal
pleadings drafted by lawyers"), reh'q denied, 4os u.s. 9aB (972); see also Erickson v.
Pardug,551 U.S.89,94 (2007); Huohes v. Rowe,449 U.S. S, g-tO ttgaO)., Estette_lf.
Gamble, 429 U.S. 97, 106 (1976), reh'q denied, 429 U.S. 1066 (1977); Matthews v.
United states,750 F.3d 1320, 1322 (Fed. cir. zo14); Diamond v. United statesJt5
Fed. cl. 516, 524 (2014). "However, "'[t]here is no duty on the part of the trial court to
create a claim which [the plaintiffl has not spelled out in his [or her] pleading.""' Lenqen
v. United states, 100 Fed. c|.317,328(2011) (alterations in original) (quoting sioqin v.
united states, 33 Fed. cl. 285, 293 (1995) (quoting ctark v. Nat'l rravelers Liie lns. co-
518 F.2d 1167,1169 (6th Cir. 1975))); see also Bussie v. United States,96 Fed. C|.89,
94, affd, 443 F. App'x 542 (Fed. Cu.2011); Minehan v. United States, 75 Fed. C|.249,
253 (2007). "While a pro se plaintiff is held to a less stringent standard than that of a
plaintiff represented by an attorney, the pro   g  plaintiff, nevertheless, bears the burden
of establishing the Court's    jurisdiction by a preponderance of the evidence." Riles v.
United States, 93 Fed. Cl. 163, 165 (2010) (citing Huqhes v. Rowe,449 U.S. at I and
Tavlor v. United States, 303 F.3d 1357, 1359 (Fed. Cir.) ("Plaintiff bears the burden of
showing jurisdiction by a preponderance of the evidence."), reh'q and reh'o en banc
denied (Fed. Cu.2002)); see also Shelkofskv v. United States, No. 13-1016C,2014WL
5648973, at .4 (Fed. Cl. Nov. 4,2014) ("lWlhile the court may excuse ambiguities in a
pro se plaintiff's complaint, the court'does not excuse [a complaint's] failures."' (quoting
Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995)); Harris v. United States, 113
Fed. Cl. 290,292 (2013) ("Although ptaintiffs pleadings are held to a less stringent
standard, such leniency 'with respect to mere formalities does not relieve the burden to
meet jurisdictional requirements."' (quoting Minehan v. United States, 75 Fed. Cl. at
253)).

       It is well established that "'subject-matter jurisdiction, because it involves a
 court's power to hear a case, can never be forfeited or waived.,,, Arbauqh v. y & H
 Coro., 546 U.S. 500, 514 (2006) (quoting United States v. Cotton, 535 LJ.S. 625, 630
 (2002)). "lF]ederal courts have an independent obligation to ensure that they do not
 exceed the scope of their jurisdiction, and therefore they must raise and decide
 jurisdictional questions that the parties either overlook or elect not to press." Henderson
 Cx.rel. Henderson v. Shinseki, 131 S. Ct. 1197,1202 (2011); see also Hertz Coro. v.
 Friend,559 u.s.77,94 (2010) ("courts have an independent obligation to deiermine
 whether subject-matter jurisdiction exists, even when no party challenges it." (citing
Afbquqh v. Y & H Corp., 546 U.S. at 514)); Special Devices. Inc. v. OEA. lnc., 269 F.3d
1340, 1342 (Fed. cir.2001) ('[A] court has a dutyto inquire into its jurisdiction to hear
 and decide a case." (citing Johannsen v. Pav Less Druq Stores N.W.. lnc., 91g F.2d
 160, 161 (Fed. Cir. 1990))); View Enq'q. Inc. v. RoboticVision Sys.. lnc., 1iS F.3d 962,
 963 (Fed. cir 1997) ("[c]ourts must always look to their jurisdiction, whether the parties
 raise the issue or not."). "The objection that a federal court lacks subject-matter
jurisdiction . . . may be raised by a party, or by a court on its own initiative, a{ any stage
in the litigation, even after trial and the entry of judgment.,, Arbauoh v. y & H Coro., 546
U.S. at 506; see also Cent. Pines Land Co.. L.L.C. v. United Slates, OS7 F3d 1SOO,
 1364 n.1 (Fed. cir. 2012) ("An objection to a court's subject matter jurisdiction can be
raised by any party or the court at any stage of litigation, including after trial and the
entry of judgment." (citing Arbauoh v. Y & H Corp., 546 U.S. at 506)); Rick's Mushroom
Sery.. Inc. v. United States,521 F.3d 1338, 1346 (Fed. Cir. ZOOay gnlny party may
challenge, or the court may raise sua sponte, subject matter jurisdiction at any timeJ'
(citing Arbauoh v. Y & H Coro., 546 U.S. at 506; Folden v. United States, 3i9 F.3d
1344, 1354 (Fed. Cir.), reh'q and reh'q en banc denied (Fed. Cir. 2OO4), gCd. denied,
q45 U S: 1127 (2005); and Fanninq. Philtips & Motnarv. West, 160 F.3d lnln               tfea
Cir 1998))); Pikulin v. United States, 97 Fed. CL71,76, appeal dismissed, 425 F. App,x
902 (Fed. cir. 2011). In fact, "[s]ubject matter jurisdiction is an inquiry that this coun
must raise sua sponfe, even where . . . neither party has raised this issue." Metabolite
Labs.. Inc. v. Lab. Coro. of Am. Holdinqs,370 F.3d 1354, 1369 (Fed. Cir.) (citing Textile
Prods.. lnc. v. Mead Coro., 134 F.3d 1481,1485 (Fed. Cir.), reh'q denied and en banc
suqoestion declined (Fed. Cir.), cert. denied,525 U.S.826 (1998)), reh'q and reh'q en
bancdenied (Fed. Cir.2004), cert. qranted in partsub. nom Lab. Corp. of Am. Holdinqs
v. Metabolite Labs.. lnc., 546 U.S. 975 (2005), cert. dismissed as improvidenilv oranted,
548 U.S. 124 (2006).

         Pursuant to the Rules of the United states court of Federal claims (RCFC) and
 the Federal Rules of civil Procedure, a plaintiff need only state in the complaint "a short
 and plain statement of the grounds for the court's jurisdiction," and "a short and plain
 statement of the claim showing that the pleader is entifled to relief." RcFc g(a)(1), (2)
 (2014); Fed. R. Civ. P.8(a)(1), (2) (2014); see atsoAshcroftv. tqbat,556 U.S. 662,677-
 78 (2009) (citing Bell Atl. Coro. v. Twombty,5S0 U.S. S44, SSS-S7, S7O (2007)).
 "Determination of jurisdiction starts with the complaint, which must be well-pleaded in
 that it must state the necessary elements of the plaintiffs claim, independent of any
 defense that may be interposed." Holley v. United States, 124 F.3d i462, 1465 Ged.
 cir.) (citing Franchise Tax-Ed. v. constr. Laborers Vacation Trust,463 u.s. 1 (19'g3)),
 [qh'q denied (Fed. Cir. 1997); see qlso Klamath Tribe Claims Comm. v. United States,
 !7 Fed Cl. 203, 208 (2011); conzalez-McCaullev Inv. Grp.. Inc.v. [nGd States, 93
 Fed. Cl. 710,713 (2010). "Conclusory allegations of law and unwarrant,ed inferences of
fact do not suffice to support a claim." Bradlev v. chiron corp., 136 F.3d 1317,1322
(Fed. Cir. 1998); see also MqZeal v. Sprint Nextel Coro., 5Ol F.3d 13S4, 1363 n.9 (Fed.
 Cn. 2007) (Dyk, J., concurring in part, dissenting in part) (quoting C, Wright and A.
Miller, Federal Practice and procedure S 1286 (3d ed. 2oo4)). ;A plainti-frs factual
allegations must 'raise a right to relief above the speculative level'and cross ,the line
from conceivable to plausible."' Three s consultinq v. United states, 104 Fed. cl. 510,
523 (2012') (quoting Bell Atl. Corp. v. Twombtv, SSO U.S. at SSS)gff'a, 562 F. App,x 964
(Fed. cir.), rgh'o denied (Fed. cir. 2014). As stated in Rstrcroft v. lqbat, "[a] pieading
that offers 'labels and conclusions' or 'a formulaic recitation of ttte elements of'a cause
of action will not do.'550 u.s. at 555. Nor does a complaint suffice if it tenders ,naked
assertion[s]' devoid of 'further factual enhancement."' Ashcroft v. lobal, 556 u.s. at 67g
(quoting Bell Atl. Corp. v. Twomblv, SS0 U.S. at 555).

       When deciding a case based on a lack of subject matter jurisdiction or for failure
to state a claim, this court must assume that all undisputed facts alleged in the
 complaint are true and must draw all reasonable inferences in the non-movlnt,s favor.
$eg Erickson v. Pardus, 551 U.S. 89, 94 (2007) (,,1n addition, when ruling on a
defendant's motion to dismiss, a judge must accept as true all of the factual allegations
contained in the complaint." (citing Bpll Atl. corp. v. Twomblv, sso u.s. at 555-s6 (citing
9w=retr,e,wigz v. Sorema N. A., 534 U.S. 506, 5OB nt tZOOalll; Scheuerv. Rhodes,416
U_.S. 232, 236 (1974) ("Moreover, it is weil estabtished tfrat, inlissing;;;;;tion to
dismiss, whether on the ground of lack of jurisdiction over the subj6ct matter or for
failure to state a cause of action, the allegations of the complaint should be construed
             to- the pleader.'), abrgoated on other qrounds !y Harlow v. Fitzqerald, 457
fgv_orgll-v
U.S. 800    (1982),  recoonized by D_avis v. Scherer, +oa u.s.Tas, tsoltse+;@
lns. co. v. united states, 464 F.3d 132s, '1327-28 (Fed. cir. zotio); samisn tnoian
                                                                                      :u".
Nation v. United States,419 F.3d 1355, 1364 (Fed. Cir.2005); Boise Cascade Corp. v.
United States, 296 F.3d 1339, 1343 (Fed. Cir.), reh'q and reh'q en banc denied (Fed.
Cir.2002), cert. denied, 538 U.S. 906 (2003).

         The Tucker Act grants jurisdiction to this court as follows:

         The United States Court of Federal Claims shall have jurisdiction to render
         judgment upon any claim against the United States founded either upon
         the Constitution, or any Act of Congress or any regulation of an executive
         department, or upon any express or implied contract with the United
         States, or for liquidated or unliquidated damages in cases not sounding in
         tort.

28 U.S.C. $ 1a91(a)(1) (2012). As interpreted by the United States Supreme Court, the
Tucker Act waives sovereign immunity to allow jurisdiction over claims against the
United states (1) founded on an express or implied contract with the United states, (2)
seeking a refund from a prior payment made to the government, or (3) based on federal
constitutional, statutory, or regulatory law mandating compensation by the federal
ggyeTment for damages sustained. see United states v. Navaio Nation, 556 u.s. 297,
289-90 (2009); United States v. Mitcheil,463 U.S. 206,216 (1983); see also Greenree
Qnty.. Arjz.,v. United States, 487 F.3d 871, B7S (Fed. Cir.), reh'q and fel3 CLpunS
dglied (Fed. Cn.2007), cert. denied, S52 U.S. ta2 e00B); patmeiu UniteO States,
168 F.3d 1310,1314 (Fed. Cir. 1999).

      ''Not every claim invoking the Constitution, a federal statute, or a regulation is
cognizable under the Tucker Act. The claim must be one for money damages against
the United States . . . ." United States v. Mitchell, 463 U.S. at 216; see ilso United
States v-White Mountain Aoache Tribe, 537 U.S. 465, 472 (ZOOS); Smith v. United
States, 709 F.3d 1114, 1116 (Fed. Cir.), cert. denied, 134 S. Ct. 2S9 (2013)r
R.adioShack    Corp.  v. United States,566 F.3d 1358, 1360 (Fed. Cir.2009); Rickb
Mqshroom serv.. Inc. v. united states, s2l F.3d at 1343 ('[p]laintiff must. . . iiientffva
substantive source of law that creates the right to recovery oi money damages agarnsr
                                                                       -states,
the united states."). In ontario Power Generation. Inc. v. united               the united
states court of Appeals for the Federal circuit identifieo tnree types of rnonetary claims
for which jurisdiction is lodged in the united states court of Federal claims. The court
wrote:

         The underlying monetary claims are of three types. First, claims
         alleging the existence of a contract between the plaintiff and the
         government fall within the Tucker Act,s waiver. . . . Second, the Tucker
         Act's waiver encompasses claims where "the plaintiff has paid money over
         to the Government, directly or in effect, and seeks return of all or part of
         t[at 9um " Eastport g.S. lCorp. v. United States, 178 Ct. Ct. 599, 605-06,]
         372 F.2d [1002,] 1007-08 (1967)l (describing illegat exaction ctaims as
         claims "in which 'the Government has the citizen,s money in its pocket"'
         (quoting Clapp v. United States,127 Ct. Ct.5O5, 117 F. Supp. 576, S80
       (1954)) . . . . Third, the Court of Federal Claims has jurisdiction over those
       claims where "money has not been paid but the plaintiff asserts that he is
       nevertheless entitled to a payment from the treasury." Eastport S.S., 372
       F.2d at7. Claims in this third category, where no payment has been made
       to the government, either directly or in effect, require that the "particular
       provision of law relied upon grants the claimant, expressly or by
       implication, a right to be paid a certain sum." ld.; see also Testan [v.
       United Statesl ,424 U.S. 1392,1 401-02 [1976] ("Where the United States is
       the defendant and the plaintiff is not suing for money improperly exacted
       or retained, the basis of the federal claim-whether it be the Constitution, a
       statute, or a regulation-does not create a cause of action for money
       damages unless, as the Court of Claims has stated, that basis 'in itself . . ,


       can fairly be interpreted as mandating compensation by the Federal
       Government for the damage sustained."' (quoting Eastport S.S., 372 F.2d
       at 1009)). This category is commonly referred to as claims brought under
       a " money-ma nd ating " statute.

Ontario PowerGeneration, Inc. v. United States,369 F.3d 1298, 1301 (Fed. Cir.2004);
see also Twp. of Saddle Brook v. United States, 104 Fed. Cl. 10.,|, 106 (2012).

       To prove that a statute or regulation is money-mandating, a plaintiff         must
demonstrate that an independent source of substantive law relied upon "'can fairly be
interpreted as mandating compensation by the Federal Government."' United states v.
Navaio Nation, 556 U.S. at 290 (quoting United States v. Testan,424 U.S. at +OOI See
also united states v. white Mountain Apache Tribe, b37 u.s. at 472; United states u
Mitchell,463 U.S. at 217; Blueoort Co.. LLC v. United States,533 F.3d 1374, .1393
(Fed. Cir.2008), cert. denied, 555 U.S. 1153 (2009). The source of taw granting
monetary relief must be distinct from the Tucker Act itself. see United states v. Navaio
N.atjo! 556u.s.at290(TheTuckerActdoesnotcreate"substantiverights; tiaissrrnply
al jurisdictional provision[] that operate[s] to waive sovereign immunity -for claimi
premised on other sources of law (e.9., statutes or contracts)."). "'lf the statute is not
money-mandating, the court of Federal claims lacks jurisdiction, and the dismissal
should be for lack of subject matter jurisdiction."' Jan's Helicooter serv.. Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1308 (Fed. cir.2008) (quoting Greenlee cntv- Ariz. u
United States, 487 F.3d at876); Fisherv. United States,4O2F.3d 1167, 1173 (Fed. Cirl
2005) (The absence of a money-mandating source is "fatal to the court's jurisdiction
under the Tucker Act."); Peoples v. United States, 87 Fed. Cl. 5S3, 565-66 (2d09)

       Although the complaint is difficult to follow, it appears plaintiff is seeking srx
million dollars based on the conduct of the United states government due to alleged
violation of the human rights of Africans involved in the slave trade and the
constitutional rights of African-Americans more generally. Even holding aside the
statute of limitations and standing issues raised by Mr. Long's complaint, Mr. Long nas
not demonstrated that this court has jurisdiction over his claims.
        Without explanation, plaintiff states "[t]he Thirteenth Amendment. The
 constitutional Amendment ratified January 1 , 1865,2 that abolished slavery ano
 involuntary servitude." To the extent plaintiff relies on the Thirteenth Amendment to the
 United states constitution, the Thirteenth Amendment does not provide jurisdiction in
this court because the Thirteenth Amendment is not money-mandating. See pleasant-
 Bev v. United States, 99 Fed. Cl. 363, 367 (2011) ("[T]his court does not have
jurisdiction over claims based on either the Thirteenth Amendment or Fourteenth
Amendment because neither mandates the payment of money damages.,,), appeal
dismissed, 464 F. App'x 879 (Fed. Cir.2012); see also Hebert v. United Stites, i14
Fed. Cl. 590,595 (2014); Warren v. United States, 106 Fed. Ct. S07, Sj1 (2012).

       Although plaintiff also appears to claim that transports on slave ships were
violations of the Eight Amendment to the united states constitution, the Eighth
Amendment is not money-mandating and, therefore, jurisdiction to review these claims
does not lie in this court. see Trafnv v. United states, 503 F.3d 1339, 1340 (Fed. cir.
2007) ("The court of Federal claims does not have jurisdiction over claims arising
under the Eighth Amendment, as the Eighth Amendment 'is not a money-mandating
provision."') (citations omitted); see also Jiron v. United States, 119 Fed. Ct. tSO, tgg
(201a) ("Nor does the United states court of Federal claims have iurisdiction to
adjudicate claims under the Fourth, Sixth, Seventh, Eighth, Ninth, and Tenth
Amendments to the United States Constitution."); Sellers v. United States, 110 Fed. Cl.
62, 66 (2013); Tasbv v. U.nited States, 91 Fed. Ct. 344, S46 (2O1OX.tTlhe Eighth
Amendment prohibitions of excessive bail or fines, as well as cruel 'inb unusual
punishment, are not money-mandating.") (citation omitted).

       Plaintiff also claims that "[o]n the slave ship for a period of g0 days at tho
basement of the slave ship without an adequate toilet or shower for ninety day was not
reasonable under state law." Although it unclear to which state law plaintiff rbfers. the
United states court of Appeals for the Federal circuit has indicated that ,,[c]laims
founded on state law are also outside the scope of the limited jurisdiction of the Court of
Federal claims." souders v. s.c. pub. serv. Auth., 4gz F.3d 1303, 1308 (Fed. cir.
2007); seealso Hicksv. United States, 118 Fed. C|.76,83 (2014).

  _ _ Plaintiff in his complaint also "respectfully request that this court pursuant to   2g
u.s.c. # 2412 that the motion be set for a hearing as expeditiously as soon as
possible." Notwithstanding the fact that 28 u.s.c. 2412 (2012) is a fels statute and
                                                  S
does not address hearings, trial judges are given broad discretion to control and
manage their dockets, including with respect to procedural matters. see, e.q., Amado
y. Microsoft corp., 517 F.3d 1353, 1358 (Fed. cir. 2008) (citing Notan u oeEacf,
                                                                                 oog
F.2d810,812(10thCir.1979),cert.denied,446U,S.gs6(tg-a0)'@[i!9!
                                                                  'n, 224 F.3d 1356, 1360
(ieo ci1. 2000). "[T]he parties' right to be heard m-y be fuffilted-by the court's review of
the briefs and supporting affidavits and materials submitted to the court." Geear v.
Boulder Cmtv. Hosp. , 844 F .2d 764, 766 (1Oth Cir.), cert. denied, 488 U.S. 92711 988)i

'The court notes that the Thirteenth Amendment was ratified on December 6, 1g6s.
See United States v. Price, 383 U.S. 787, 804 (1966).
see also Toquero v. l.N.S., 956 F.2d 193, 196 n.4 (9th Cir. 1992) ("lt is well-settled that
oral argument is not necessary to satisfy due process."); Lake at Las Veoas lnvestors
Grp. v. Pac. Malibu Dev. Coro., 933 F.2d 724, 729 (9th Cir.), reh'q denied (9th Cir.
1991), cert. denied, 503 U.S. 920 (1992) (affirming the trial court and discussed the
court's interpretation of a local United states District court rule, finding no prejudicial
error based on the denial of oral argument in a summary judgment motion because the
party "had the opportunity to apprise the district court of any arguments it believed
supported its position . . . ."). Therefore, a trial court is not required to hold a hearing,
but may do so if the court believes the hearing would assist the court to resolve the
case. Trial courts have broad discretion to decide whether or not to hold oral aroument
based on the filings, facts, and issues raised in that particular case. Given the a6sence
of jurisdiction for the court to review plaintiffs claims, the court does not believe holding
oral argument would help the court to reach a decision in the above captioned case filed
by Mr. Long.

        Along with his complaint, plaintiff also filed a motion to proceed in forma pauperis
on December 31, 2014. As the court lacks jurisdiction over plaintiffs claims, the court
grants plaintifrs motion to proceed in forma pauperis for the limited purpose of
dismissing Mr. Long's complaint. The court, notes, however, Mr. Long,s long history of
frivolous filings. lndeed, the court has found dozens of cases and dozens of appears
filed by Mr. Long." The United states court of Appeals for the sixth circuit repeatedly
has             on Mr. Long's abuse of the in forma pauperis system. In an unpublished
2010-remarked
       Order, the Sixth Circuit stated:

       In 1990, this court noted that Long had, at that time, filed approximately
       forty-one appeals, and that virtually all of those civil rights and habeas
       corpus cases were meritless and repetitious. We concluded that Long's
       meritless filings constituted an abuse of his in forma pauperis status.
       Accordingly, in an effort to discourage frivolous litigation, we ordered that
       he pay five dollars per filing. Long v. Commonwealfh, No. g9-6051, 1990
WL 6880 (6th Cir. Jan.31, 1990) (unpublished order). Moreover, we
       warned Long that if he "continues to file frivolous or repetitive complaints
       and appeals, his right to proceed in forma pauperis may be further
       curtailed or limited." Long, | 990 WL 6880, at .1.

       In 2001, we found it necessary to permanenfly suspend the operation of
       Sixth Circuit Rule 22(b)(4) insofar as Long is concerned and extend the
       scope of Long's five dollar pre-filing requirement to cover motions
       purportedly filed under the procedures ouilined in 2g U.S.C.
                                                                    92244. ln re
' Although the vast majority of the federal cases filed by Mr. Long were filed in the
United states District courts of Kentucky, Mr. Long also previously filed two cases in
this court, both of which were dismissed. The first case, filed on August 29,2o11, was
dismissed for lack of subject matter jurisdiction in an order dated october 5, 201 1 . see
Lono v. United States, No. 11-544C. The second case, filed on May 31 ,2019, also was
dismissed for lack of subject matter jurisdiction in an order dated september 30. 2013.
See Lonq v. United States, No. 13-369C.
       Long, No.01-5201 (6th Cir. Dec. 13,2001). We cautioned Long that
       further abuses, like the one represented by the immediate case, would
       result in even tighter controls on his ability to gain access to this court. In
       fact, in appeal No. 04-5341, we ordered Long to pay the appellate filing
       fee ($255.00) in full in federal court. In addition, we authorized the districl
       court to impose a similar in-full fee requirement in original actions as
       needed.

In re: Michael Wavne Lonq, No.09-6466 (6th Cir. Sept.20,2010). Like the United
states court of Appeals for the sixth circuit, in an effort to discourage frivolous
litigation, this court orders that Mr. Long pay the full filing fee before the clerk's office
accepts any future complaints from Mr. Long. In the interest of justice, plaintiffs
complaint is DISMISSED. The clerk of the court shall enter JUDGMENT consistent
with this Order.

       IT IS SO ORDERED.


                                                         MARIAN BLANK HORN
                                                                Judge




                                             o